Judgment, Supreme Court, New York County (Emily Jane Goodman, J.), entered August 2, 2006, which, on respondents’ cross motion, dismissed this CPLR article 78 proceeding, unanimously affirmed, without costs.
Petitioner argues that the eventual provision of the documents he requested does not moot this proceeding because he is chaUenging respondent Art Commission’s decision to issue the challenged certificates without hearing his comments on the prehearing review of the documents in question. Assuming the petition can be read as aUeging such a claim, petitioner did not offer any nonspeculative, nonhearsay factual pleadings to support his allegation that respondents had formulated a policy that no prehearing access to any documents would be aUowed to anyone, and faüed to plead facts suggesting that the challenged determinations were irrational. Therefore, the far-reaching remedy petitioner seeks is not available on this petition. Concur— Mazzarelli, J.E, Saxe, Marlow, NardeUi and Gonzalez, JJ.